 


109 HR 4862 IH: Internet Consumer Protection Act of 2005
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4862 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Campbell of California (for himself, Mrs. Blackburn, Mr. Boustany, Mr. Calvert, Mr. Chabot, Mr. Tom Davis of Virginia, Mr. Dreier, Ms. Eshoo, Mr. Fossella, Mr. Garrett of New Jersey, Ms. Harris, Mr. Hayworth, Mr. Herger, Mr. Kennedy of Minnesota, Mr. Kirk, Ms. Zoe Lofgren of California, Mr. Mack, Mr. McCaul of Texas, Mr. McHenry, Mr. Gary G. Miller of California, Mr. Miller of Florida, Mrs. Musgrave, Mr. Otter, Mr. Radanovich, Mr. Simmons, Mr. Upton, Mr. Weldon of Florida, Mr. Westmoreland, Mr. Wilson of South Carolina, Mr. Sam Johnson of Texas, Mr. Akin, Mr. Feeney, Mr. Kline, Mr. Bartlett of Maryland, Mr. Barrett of South Carolina, Mr. Graves, Mr. Rohrabacher, Mr. Kuhl of New York, Mr. Gingrey, Mr. Pitts, Ms. Foxx, Mr. Doolittle, Mr. Pence, Mr. Fortuño, and Mr. McHugh) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Internet Tax Freedom Act to make permanent the moratorium on certain taxes relating to the Internet and to electronic commerce. 
 
 
1.Short titleThis Act may be cited as the Internet Consumer Protection Act of 2005.  
2.Amendments to the internet tax freedom actThe Internet Tax Freedom Act (47 U.S.C. 151 note) is amended— 
(1)in section 1101(a) by striking during the period beginning November 1, 2003, and ending November 1, 2007, and 
(2)by striking section 1104. 
 
